                                           Case 4:20-cv-01793-KAW Document 5 Filed 04/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOYCE M. BURRUS,
                                   7                                                        Case No. 4:20-cv-01793-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TRANSFERRING CASE TO
                                                 v.                                         U.S. DISTRICT COURT FOR THE
                                   9                                                        EASTERN DISTRICT OF
                                         UNITED STATES DEPARTMENT OF                        CALIFORNIA
                                  10     AGRICULTURE (USDA) FOREST
                                         SERVICE, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The above-captioned case was improperly filed in the United States District Court for the

                                  14   Northern District of California. Plaintiff’s claims arise from events that occurred in Vallejo,

                                  15   California, which is located in the Eastern District of California. Accordingly, the Clerk shall

                                  16   TRANSFER this action to the United States District Court for the Eastern District of California,

                                  17   where proper venue lies, because a substantial part of the events or omissions giving rise to the

                                  18   claims occurred there. See 28 U.S.C. §§ 84, 1391(b), 1406(a).

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 21, 2020

                                  21                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
